DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's RCE amendment filed 05/24/2021.
Claims 1-36 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-13; 14-16, 19-23; 24-26, and 29-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Periyannan et al (EP 2,569,939, hereinafter, Periyannan, cited in IDS of 12/11/2019) in view of Graham et al (US-2014/0139615).
Regarding claim 1, 14 and 24, Periyannan discloses a software-based conferencing platform or conferencing system (see Fig. 3 and ¶ [0021]) having one or more processors, at least one memory, and one or more programs (¶ [0085], [0086]), 
a virtual audio device driver (audio transcoder /preprocessor 308, see ¶ [0030]-[0033], fig.3) configured to receive far-end input audio signals from a conferencing software module, and
a network audio library (audio transcoder /preprocessor 308, see ¶ [0030]-[0033], fig. 3) configured to receive near-end Input audio signals from one or more near-end audio devices; and
a digital signal processing component (audio transcoder/preprocessor 308, see ¶ [0030]-[0033], figures 3, 6, 8) configured to receive the input audio signals from the audio sources and generate audio output signals based on the received signals, the digital signal processing component comprising an acoustic echo cancellation module configured to apply acoustic echo cancellation techniques to one or more of the near-end input audio signals.
Periyannan does not disclose the conferencing platform or system wherein each of the virtual audio device driver, the network audio library, and the digital signal processing component is stored on a local computing device coupled to said one or more near-end audio devices and comprising said conferencing software module, and wherein the virtual audio device driver appears as a hardware audio device to the conferencing software module.
Periyannan in Fig. 1 and ¶ [0016] disclose the digital signal processing component is stored on a computing device or engine, that coupled to said one or more near-end audio devices and comprising said conferencing software module.  Graham local computing device (local display assembly 110) coupled to said one or more near-end audio devices (microphone assembly 102) and comprising said conferencing software module (soft codec for A/V conference, see ¶ [0029]-[0035]), and wherein the virtual audio device driver appears as a hardware audio device to the conferencing software module (see Fig. 3 and ¶ [0049], [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the software-based conferencing platform or conferencing system of Periyannan with the virtual audio device driver, the network audio library, and the digital signal processing component is stored on a local computing device, as taught by Graham, in order to conveniently provide user with a software-based conferencing platform with virtual audio device driver, the network audio library, and the digital signal processing component that are locally stored and allowing user to optimally and locally perform the processing, communication, and reproduction of both the local and remote audio and video (see ¶ [0040] of Graham).
	Regarding claims 2, 3, 15, 16, 25 and 26, Periyannan discloses mixing of audio signal in ¶ [0031], [0038].
Regarding claims 6, 19, 29, and 30, Periyannan discloses encryption and decryption of the audio signals in ¶ [0021] and claim 1.
Regarding claims 11, 23 and 34, Periyannan discloses the possibility to mute an audio source in ¶ [0023], [0057], and fig. 14.

Regarding claims 31 and 32, see Figs. 6 and 7 of Periyannan.
Regarding claims 7-9, Periyannan discloses the use of specific user interfaces and APIs in ¶ [0021], [0023], and [0045]. 
Regarding claims 10, 13, 20, 22, 33, and 36, Periyannan discloses a licensing module (NOC for bootstrapping, monitoring, and note management), a resource monitoring module (billing, user/account management), and a conferencing endpoint that need to be validated include control protocol message and compressed media streams (i.e., alerts) by the end user (see ¶ [0043], [0044], and Fig. 8), 


Claims 4-5, 17-18 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Periyannan in view of Graham, and further in view of Alcorn et al (US-2011/0099485, hereinafter, Alcorn, cited in IDS of 12/11/2019).
Regarding claims 4-5, 17-18 and 27-28, Periyannan and Graham disclosed the software-based conferencing platform or conferencing system as discussed in claims 1, 14 and 24 above.  However, Periyannan and Graham does not disclose the conferencing platform or system having a system configuration component configured to provide or use pre-selected audio processing parameters for near end input signals.
Alcorn discloses a conferencing system (Fig. 1) in the same field of endeavor that including a system configuration component configured to provide or use pre-selected audio processing parameters for near end input signals (see ¶ [0019], [0043], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the software-based conferencing platform or conferencing system of Periyannan and Graham with a system configuration component configured to provide or use pre-selected audio processing parameters, as taught by Alcorn, in order to provide improvement in acoustic echo cancellation for software-based conferencing platform or conferencing system for the end users.

Response to Arguments
Applicant's arguments filed 09/15/2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/           Primary Examiner, Art Unit 2654                                                                                                                                                                                           	06/05/2021